                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
PRICING ANTITRUST LITIGATION                          16-MD-2724

                                                      HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



                          PRETRIAL ORDER NO. 69
                  (REFERRAL TO SPECIAL DISCOVERY MASTER)

       AND NOW, this 4th day of January 2019, after a Leadership Status Conference held this

date, it is hereby ORDERED that Plaintiffs’ Motion to Compel Defendant Heritage

Pharmaceuticals, Inc. to Provide Complete Answers to Interrogatory No. 3 [MDL Doc. No. 785]

is REFERRED to Special Discovery Master Bruce Merenstein.

        It is so ORDERED.

                                                 BY THE COURT:
                                                  /s/ Cynthia M. Rufe
                                                 ____________________
                                                 CYNTHIA M. RUFE, J.
